NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 ANTHONY JEROME WOODS, Appellant.

                             No. 1 CA-CR 20-0100
                               FILED 1-18-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-002261-001
             The Honorable Jose S. Padilla, Judge (Retired)
               The Honorable Peter A. Thompson, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

The Nolan Law Firm, P.L.L.C., Mesa
By Todd E. Nolan
Counsel for Appellant
                           STATE v. WOODS
                          Decision of the Court



                     MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the Court, in
which Judge David B. Gass and Judge James B. Morse Jr. joined.


W I L L I A M S, Judge:

¶1           Anthony Jerome Woods appeals his conviction and sentence
for transportation of marijuana for sale. Seeing no reversible error, we
affirm.

              FACTUAL1 AND PROCEDURAL HISTORY

¶2           Woods was driving alone in his sport utility vehicle (“SUV”)
on State Route (“SR”) 85 near Gila Bend when two Arizona Department of
Public Safety (“DPS”) troopers pulled Woods over for speeding. The
troopers found two bundles of marijuana in Woods’ vehicle that together
weighed 46 pounds.

¶3            Woods initially denied knowing about the marijuana and said
he had lent the SUV to a friend. But when confronted, Woods said he “had
an idea” about the marijuana but “did not know it was back there.” A
further search of Woods’ SUV uncovered five cell phones and a plastic
storage container holding barbecue sauce, mustard, an odor-eliminating
spray, isopropyl alcohol, carbon paper, and a box of vacuum-seal bags.

¶4            A jury convicted Woods of transportation of marijuana for
sale and found he committed the crime “for pecuniary gain.” Because
Woods absconded on the last day of trial, he was not sentenced until he was
apprehended more than a year later. The superior court sentenced him, as
a category 3 repetitive offender, to the minimum term of 14 years’
imprisonment. We have jurisdiction over Woods’ appeal under Article 6,
Section 9, of the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1),
13-4031, and -4033(A)(1).




1       “We view the facts in the light most favorable to sustaining the
convictions with all reasonable inferences resolved against the defendant.”
State v. Valencia, 186 Ariz. 493, 495 (App. 1996).


                                    2
                              STATE v. WOODS
                             Decision of the Court

                                DISCUSSION

  I.   Motions to Suppress

¶5           Before trial, Woods moved to suppress all evidence obtained
after he was pulled over. He challenged the constitutionality of both the
stop and search of his vehicle.

¶6             At the suppression hearing, one trooper testified he and his
partner spotted Woods’ SUV approximately four car lengths ahead of them
when they turned onto SR 85 in a 30-m.p.h. zone. They saw the SUV pass a
semi-truck and then paced the vehicle while watching the patrol car’s
speedometer for about half a mile. The trooper estimated Woods was
traveling 15 miles per hour over the speed limit and initiated a traffic stop
“right in the area” where the speed limit on SR 85 increased from 30 m.p.h.
to 65 m.p.h.

¶7            The troopers placed Woods under arrest because he had an
outstanding warrant for conspiracy to transport marijuana. While awaiting
a tow truck to remove the SUV, one trooper began a “vehicle inventory
search” and found the hidden bundles of marijuana. The trooper then
stopped the inventory process. Woods was advised of his Miranda rights
and told about the approximately 40 pounds of marijuana found in his
vehicle. The tow truck was canceled, and one of the troopers drove Woods’
SUV to a secured evidence facility, where it was further searched.

¶8            Woods also testified at the suppression hearing. He stated he
saw the patrol car pull onto SR 85 behind him, took care not to speed, and
only passed the semi-truck once the speed limit increased to 65 m.p.h.
Woods estimated the patrol car followed him for two miles in the 65-m.p.h.
zone before pulling him over. He testified that after he was arrested on the
outstanding warrant, he did not see either trooper search his SUV and he
was not informed of the marijuana found in the SUV until he was at the
police station.

¶9             After Woods testified, the State recalled the trooper, who said
it would have been impossible for Woods to pass the semi-truck after the
speed limit increased to 65 m.p.h. because SR 85 narrowed to one lane at
that point, Woods would have had to commit a traffic violation to pass the
semi-truck, and the trooper did not see Woods do so. The trooper also
reiterated his previous testimony that he found the marijuana shortly after
beginning his vehicle inventory search.




                                      3
                              STATE v. WOODS
                             Decision of the Court

¶10          The superior court denied Woods’ motions to suppress
concluding the troopers had reasonable suspicion to stop Woods for
speeding and that discovery of the marijuana was inevitable, and therefore
lawful, under the circumstances.

¶11           We review Woods’ challenge to the superior court’s denial of
his motions to suppress for an abuse of discretion, limiting our
consideration to the evidence presented at the suppression hearing. State v.
Bennett, 237 Ariz. 356, 358, ¶ 8 (App. 2015). “We defer to the court’s factual
findings[] but review its legal conclusions de novo.” Id. The court’s decision
will be upheld if it is “legally correct for any reason.” State v. Boteo-Flores,
230 Ariz. 551, 553, ¶ 7 (App. 2012).

¶12             The superior court found the traffic stop to be constitutional.
In doing so, the court made a credibility determination between conflicting
testimony, ultimately believing the trooper’s testimony that Woods was
speeding—and that Woods could not have passed the semi-truck after the
speed limit increased to 65 m.p.h.—over Woods’ testimony he was not
speeding. Woods’ reliance on State v. Livingston, 206 Ariz. 145 (App. 2003),
for the proposition that a stop is unreasonable if it is premised on a traffic
violation that drivers routinely commit, is both a mischaracterization of
Livingston and contrary to authority. See id. at 148, ¶ 10 (finding the stop in
that case unreasonable because the driver did not, in fact, violate a traffic
law); but see Whren v. United States, 517 U.S. 806, 810, 813 (1996) (holding
that a traffic stop following an officer’s observation of a traffic violation is
reasonable, regardless of the officer’s subjective motive).

¶13           The superior court also ruled that the search of Woods’ SUV
was lawful because the State established by a preponderance of the
evidence that the marijuana was found pursuant to a valid inventory
search. See Ariz. R. Crim. P. 16.2(b).

¶14             “[I]nventory procedures serve to protect an owner’s property
while it is in the custody of the police, to insure against claims of lost, stolen,
or vandalized property, and to guard the police from danger.” Colorado v.
Bertine, 479 U.S. 367, 372 (1987). Evidence discovered during an inventory
search is not subject to the exclusionary rule “if two requirements are met:
(1) law enforcement officials must have lawful possession or custody of the
vehicle, and (2) the inventory search must have been conducted in good
faith and not used as a subterfuge for a warrantless search.” State v. Organ,
225 Ariz. 43, 48, ¶¶ 20–21 (App. 2010). While an inventory search
administered under standardized procedures is presumptively reasonable,




                                        4
                            STATE v. WOODS
                           Decision of the Court

a search “conducted solely for the purpose of discovering evidence of a
crime” is not. Id. at ¶ 21.

¶15           The State offered evidence at the suppression hearing that
under the circumstances in this case—where a driver is arrested and does
not have someone to take custody of the vehicle—the trooper followed state
law and DPS policy by calling for a tow truck. See A.R.S. § 28-872(C)(3). The
State further provided evidence that before releasing a vehicle to a towing
company, DPS policy requires its troopers to “inventory” the vehicle by
documenting its condition and contents—including by “open[ing] and
inspect[ing] all closed, unlocked containers.”

¶16           The record supports the State’s position that the trooper
discovered the marijuana by following “reasonable police regulations
relating to inventory procedures administered in good faith.” Bertine, 479
U.S. at 374. Whether the trooper may have hoped to find contraband during
the search, or that he happened to find the marijuana rather quickly, does
not demonstrate that the inventory procedure was “used as a subterfuge
for a warrantless search” or “conducted solely for the purpose of
discovering evidence of a crime.” Organ, 225 Ariz. at 48, ¶ 21. The trooper’s
explanation for not fully completing the documentation for an inventory
search—namely, that once the marijuana was found, the matter turned
from an inventory search to a probable cause search, which required
different documentation—is both supported by the record and logically
sound.

 II.   Drug Trafficking Evidence

¶17           Woods filed two motions in limine regarding the State’s
presentation of expert testimony. In one, he asked the superior court to
preclude the State from calling a detective as a drug-trafficking expert. In
the other, he asked the court to preclude the State from eliciting testimony
from the same detective regarding the weight, size, and packaging of
marijuana. Woods asserted such testimony was inadmissible profile
evidence, would function as an improper opinion on Woods’ mental state
regarding the sale of the marijuana, and otherwise served no proper
purpose.

¶18           Resolving the motions together, the superior court ruled the
detective would be allowed to testify on “his education, training, and
experience in the area of dealing with drug trafficking sales and issues such
as packaging and similar type of testimony,” but that he could not offer any




                                     5
                             STATE v. WOODS
                            Decision of the Court

“drug [courier] profile testimony or opinions,” including “opinions that
[Woods] meets any kind of a profile as a drug trafficker or courier.”

¶19          Woods initially asserts that the superior court should have
granted both motions in limine in full. The argument fails, however, because
the record supports the court’s implied finding that the detective’s
qualification as an expert and the nature of his proposed
testimony—subject to the court’s ruling on profile evidence—satisfied the
requirements of Arizona Rule of Evidence 702.

¶20            Woods also argues the superior court improperly allowed the
State to elicit drug-courier profile testimony, in violation of the court’s
pretrial ruling, from both the trooper and the detective. “We review [the
superior] court’s admission of evidence for an abuse of discretion, which
can include errors of law.” State v. Haskie, 242 Ariz. 582, 585, ¶ 11 (2017).
Where Woods objected to the challenged testimony, we review its
admission for harmless error, which “places the burden on the state to
prove beyond a reasonable doubt that the error did not contribute to or
affect the verdict or sentence.” State v. Henderson, 210 Ariz. 561, 567, ¶ 18
(2005). The admission of unobjected-to testimony is subject to
fundamental-error review, id. at ¶ 19, which requires the defendant to
demonstrate “that (1) the error went to the foundation of the case, (2) the
error took from the defendant a right essential to his defense, or (3) the error
was so egregious that he could not possibly have received a fair trial,” State
v. Escalante, 245 Ariz. 135, 142, ¶ 21 (2018). Error under the first or second
prong requires the defendant to also show prejudice, but prejudice is
inherent if the defendant establishes error under the third prong. Id.

¶21           A drug-courier profile is an “informal compilation of
characteristics . . . typically displayed by persons trafficking in illegal
drugs.” State v. Lee, 191 Ariz. 542, 544, ¶ 10 (1998) (internal citations and
quotation marks omitted). The attributes that make up a drug-courier
profile tend to be “general, often contradictory, characteristics and
behaviors” that can be “innocent and commonplace.” Id. at 544–45, ¶¶ 10,
14.

¶22          “Drug-courier profile evidence suggests that a defendant
possesses one or more behavioral characteristics typically displayed by
persons trafficking in illegal drugs.” Escalante, 245 Ariz. at 142, ¶ 22.
“Describing evidence as ‘profile’ evidence is a shorthand way of saying that
the evidence is offered to implicitly or explicitly suggest that because the
defendant has those characteristics, a jury should conclude that the
defendant must have committed the crime charged.” Haskie, 242 Ariz. at


                                       6
                             STATE v. WOODS
                            Decision of the Court

585–86, ¶ 14. Profile evidence may not be used as “substantive proof of
guilt” because doing so “creates too high a risk that a defendant will be
convicted not for what he did but for what others are doing.” Lee, 191 Ariz.
at 545, ¶ 12 (internal citations and quotation marks omitted). The Arizona
Supreme Court has reversed convictions based on the improper use of
drug-courier profile evidence where the prosecution’s evidence largely
consisted of general behavioral characteristics attributed to drug couriers
and where proof of the defendant’s guilt was weak in the absence of the
profile evidence. See id. at 545–46, ¶¶ 13, 18–19 (defendant convicted of
knowingly transporting drugs for sale based on evidence consisting of the
departure time and destination of a chosen airline flight and the type of
luggage carried); Escalante, 245 Ariz. at 139, 142–43, ¶¶ 8–9, 23–24, 26
(defendant convicted of knowingly transporting drugs for sale based on
evidence consisting of the use of surveillance cameras and the time,
manner, route, and destination of travel).

¶23             On the other hand, drug-courier evidence may be admitted
where it “has significance beyond the mere suggestion that because an
accused’s conduct is similar to that of other proven violators, he too must
be guilty.” Lee, 191 Ariz. at 546, ¶ 19. Thus, such evidence may be used “to
assist a jury in understanding the modus operandi of a drug-trafficking
organization” or if it is otherwise “helpful to a jury’s understanding of the
evidence.” Escalante, 245 Ariz. at 142–43, ¶¶ 22, 25. That said, an “expert
may not provide an opinion comparing the modus operandi of [a drug-
trafficking] organization with the conduct of a defendant in a particular
case” because “it is the province of the jury to determine whether a
defendant’s conduct fits within the modus operandi of a drug trafficking
organization.” State v. Garcia-Quintana, 234 Ariz. 267, 271, ¶ 14 (App. 2014);
see also Escalante, 245 Ariz. at 143, ¶ 25 (observing that an expert may explain
how certain items “can be used to mask the smell of illegal drugs from
police dogs” but may not take the further step of opining that the
defendant’s possession of such masking agents, “together with other
behaviors, was ‘consistent with drug trafficking’“).

¶24            Here, Woods contends the trooper provided inadmissible
drug-courier profile evidence where he testified that (1) people commonly
try to distance themselves from their vehicles after contraband is found in
the vehicle; (2) when asked whether it was “not normal to know what was
in your vehicle before a long trip,” Woods responded, “Yeah, that is not
normal”; (3) Woods was pulled over in a drug “smuggling area”; (4) it was
typical for drugs like the marijuana in this case to be hidden; and (5)
vehicles used to smuggle drugs tend to be nondescript rather than flashy.
Although Woods objected to three of the above instances, he did not assert


                                       7
                              STATE v. WOODS
                             Decision of the Court

as grounds for the objection that the testimony was inadmissible profile
evidence.

¶25           Woods contends the detective crossed the line into providing
inadmissible profile evidence when he testified about how marijuana is
trafficked from Mexico into the United States through the Gila Bend area,
including how the marijuana is compressed and packaged into 20- to
25-pound bundles, and its worth. Woods also disputes the admissibility of
the detective’s testimony that the amount, value, and packaging of the
marijuana in this case indicate it came from Mexico for the purpose of being
repackaged into smaller parcels and sold for profit. The only objections
Woods made to the detective’s testimony on profile grounds related to
evidence about the packaging of marijuana and why traffickers tend to
possess multiple cell phones.

¶26            Woods has failed to show error. Testimony about how
marijuana is generally transported in bulk from Mexico into
Arizona—including testimony about the value, packaging, and
concealment of the drugs—was proper because it was helpful to jurors’
understanding of the evidence and to their determination of whether
Woods was knowingly transporting the marijuana for sale. See Ariz. R.
Evid. 702(a); Garcia-Quintana, 234 Ariz. at 272–73, ¶ 23 (finding no error in
the admission of testimony about the routes used by drug traffickers, the
methods used to avoid detection, and how marijuana is packaged and
carried across the Mexican border into the United States); State v. Gonzalez,
229 Ariz. 550, 554, ¶ 15 (App. 2012) (holding that testimony about the
general operations of a drug-trafficking organization was not inadmissible
profile evidence where it “provided circumstantial evidence of [the
defendant’s] knowledge of the drugs in the car, a fact that went to the heart
of [the defendant’s] defense theory at trial”); State v. Fornof, 218 Ariz. 74, 79,
¶¶ 20–21 (App. 2008) (finding no error in the admission of expert testimony
that the amount and value of cocaine possessed by the defendant indicated
it was for sale rather than personal use); see also Gonzalez, 229 Ariz. at 555,
¶ 19 n.4 (holding that “modus operandi evidence is not limited to complex
drug cases, and may be admitted in non-complex, drug-courier cases”).

¶27           The trooper’s testimony about people distancing themselves
from contraband and about Woods’ own admission it was abnormal for a
person not to know what was in their vehicle, was not improper because
the testimony was not offered to connect Woods to a drug-courier profile.
Similarly, evidence of the weight or value of drugs in a case does not fall
into the category of profile evidence because the weight or value of a drug



                                        8
                              STATE v. WOODS
                             Decision of the Court

is not a “behavioral characteristic[] typically displayed by persons
trafficking in illegal drugs.” See Escalante, 245 Ariz. at 142, ¶ 22.

¶28            Although the trooper’s testimony about Woods driving in a
smuggling area and the use of nondescript vehicles to traffic drugs might
be considered improper profile evidence in some circumstances, the
testimony was permissible here. The trooper’s reference to Woods being
stopped in a smuggling area was admissible because it was not offered to
prove that Woods was a drug smuggler but rather to explain why the
troopers wanted to expeditiously remove Woods’ drug-containing vehicle
from the area. Cf. Garcia-Quintana, 234 Ariz. at 273, ¶ 25 (testimony the
defendant was apprehended in a high drug-traffic area was properly
admitted where offered to explain why the apprehending officer was
surveilling the area). The trooper’s testimony about the use of nondescript
vehicles to transport drugs was not improper because it was offered not to
prove that Woods was a drug trafficker but rather to rebut an insinuation
by Woods that a drug trafficker would drive a flashy vehicle. See Lee, 191
Ariz. at 545, ¶ 11 (observing that profile evidence may be admissible as
rebuttal evidence).

¶29           Even if the trooper’s testimony, or the detective’s testimony,
strayed into inadmissible profile evidence in one or two instances, and
assuming that Woods adequately objected to the admission of such
testimony, the State has shown that any error was harmless beyond a
reasonable doubt. Absent the disputed testimony, jurors heard evidence
that Woods was driving, alone in his own vehicle, with 46 pounds of
marijuana compressed into two bundles alongside numerous items used to
repackage and conceal drugs, and that he confessed to having “an idea” the
marijuana was in the SUV. This is not a case like Lee, in which the
prosecution relied on evidence of commonplace behaviors among travelers
to prove the defendant knowingly transported drugs for sale. See Lee, 191
Ariz. at 545, ¶ 14. Nor is this a case like Escalante, in which the evidence
linking the defendant to the drugs at issue—which were “found in the
middle of the road hours after” the defendant was arrested— “was
circumstantial and not overwhelming.” Escalante, 245 Ariz. at 143, ¶ 26.

III.   Motion for Mistrial

¶30           The police report submitted by the troopers in this case
included a section for requesting scientific examination of evidence. One
trooper requested a core sample from each bundle found in Woods’ vehicle
be tested for THC but did not check the box requesting any fingerprint
analysis. In Woods’ opening statement, he commented on law


                                      9
                             STATE v. WOODS
                            Decision of the Court

enforcement’s failure to fingerprint the bundles of marijuana as evidence
the troopers predetermined Woods was responsible for the drugs without
investigating Woods’ statements indicating someone else might have
stowed the marijuana in his vehicle.

¶31           When the State called the trooper as its first witness, he
testified that he had, in fact, had the bundles of marijuana tested for
fingerprints. No usable prints were found, however, meaning no
comparison could be made to Woods or anyone else. On cross-examination,
the trooper testified that he requested the fingerprint analysis after
submitting the police report and that he did not file a supplemental report
upon making the fingerprint request.

¶32             The State admitted it had not disclosed the fingerprint
evidence, and Woods moved for a mistrial. See Ariz. R. Crim. P. 15.7
(permitting the superior court to sanction a party for a Rule 15 disclosure
violation); see also Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding that “the
suppression by the prosecution of evidence favorable to an accused upon
request violates due process where the evidence is material either to guilt
or to punishment, irrespective of the good faith or bad faith of the
prosecution”). Woods argued the State’s error, in light of his opening
statement commenting on the absence of fingerprint evidence followed by
the trooper’s testimony to the contrary, prejudiced him by implying to
jurors that he was “trying to pull the wool over [their] eyes.”

¶33            Although the superior court agreed the State “technically”
committed a “disclosure violation,” it concluded that a mistrial was
unwarranted because the fingerprint results did not incriminate or
exculpate Woods and because defense counsel’s cross-examination of the
trooper on the fingerprint issue “drew . . . the sting out of” the
nondisclosure. The court also agreed to provide the following curative
instruction, which both parties accepted without objection, during closing
instructions: “You heard in opening statements reference to the fact that no
fingerprint analysis was performed in this case. Testimony at trial
established that fingerprint analysis was performed, but the report was not
made available before trial. You should not hold the fact that the report of
fingerprint analysis results was not available before trial against either the
State or the defendant.”

¶34           We review Woods’ challenge to the superior court’s denial of
his mistrial motion for an abuse of discretion. See State v. Arvallo, 232 Ariz.
200, 201, ¶ 6 (App. 2013); see also State v. Moody, 208 Ariz. 424, 454, ¶ 114
(2004) (“Whether to impose a sanction for late disclosure and which


                                       10
                             STATE v. WOODS
                            Decision of the Court

sanction to impose are discretionary decisions left to the trial court; we will
not disturb those decisions absent an abuse of discretion.”). Trial courts
have broad discretion to decide whether a mistrial is appropriate because
they are “in the best position to determine whether the evidence will
actually affect the outcome of the trial.” Arvallo, 232 Ariz. at 201, ¶ 6
(quoting State v. Jones, 197 Ariz. 290, 304, ¶ 32 (2000)). Declaring a mistrial
is a “most dramatic remedy” that “should be granted only when it appears
that justice will be thwarted unless the jury is discharged and a new trial
granted.” Id. (quoting State v. Murray, 184 Ariz. 9, 35 (1995)); see also Ariz.
R. Crim. P. 15.7(c)(3) (allowing the court to declare a mistrial for a party’s
discovery violation “if necessary in the interests of justice”).

¶35           The superior court’s refusal to grant a mistrial in this case was
within its discretion. Because the fingerprint results were not “material to
[Woods’] guilt or punishment,” Arvallo, 232 Ariz. at 206, ¶ 36 (citing Brady,
373 U.S. at 87), and because the impact of defense counsel’s misstatement
during opening statements was moderated by his cross-examination of the
trooper and by the court’s curative instruction, the State’s error did not
impair Woods’ ability to receive a fair trial.

IV.    Rule 20 Motion

¶36           After the State presented its case, Woods moved for a
judgment of acquittal, contending the evidence was insufficient to prove
the “for sale” element of A.R.S. § 13-3405(A)(4), which makes it a crime to
knowingly transport marijuana for sale.2 The superior court denied the
motion, a decision that Woods now challenges.

¶37            The superior court must enter a judgment of acquittal after
the State presents its evidence “if there is no substantial evidence to support
a conviction.” Ariz. R. Crim. P. 20(a)(1). We review the denial of a Rule 20
motion for a judgment of acquittal de novo, and will uphold such decision
if, “after viewing the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” State v. Clow, 242 Ariz. 68, 70, ¶ 9 (App. 2017)
(quoting State v. West, 226 Ariz. 559, 562, ¶ 16 (2011)). “The substantial
evidence required to support a conviction may be direct or circumstantial.”
State v. Teagle, 217 Ariz. 17, 27, ¶ 40 (App. 2007).




2     Sale is defined as “an exchange for anything of value or advantage,
present or prospective.” A.R.S. § 13-3401(32).


                                      11
                              STATE v. WOODS
                             Decision of the Court

¶38            Woods’ challenge is to no avail. The State presented evidence
that 46 pounds of marijuana were found in a vehicle driven by and
registered to Woods; he confessed to having “an idea” the drugs were in
the vehicle; the marijuana had a value of at least $23,000; it was compressed
and packaged in a manner commonly used for transportation of marijuana
in bulk; and Woods’ vehicle contained other items commonly used to
repackage drugs for further distribution. Jurors could infer from such
evidence that Woods knowingly transported the marijuana for sale.

 V.    Prosecutorial Error

¶39            Woods also argues that prosecutorial errors, considered
cumulatively, deprived him of a fair trial. A claim of prosecutorial error
requires the defendant to show error occurred and there is a “reasonable
likelihood” the error “could have affected the jury’s verdict, thereby
denying defendant a fair trial.” State v. Smith, 250 Ariz. 69, 99, ¶ 138 (2020)
(internal citations and quotation marks omitted). Because Woods did not
object to the alleged errors, his cumulative-error claim is subject to
fundamental-error review. See id. To establish a cumulative claim of
prosecutorial error under a fundamental-error standard, the defendant
must show “the error was so egregious that he could not possibly have
received a fair trial.” State v. Vargas, 249 Ariz. 186, 189–90, ¶¶ 12–13 (2020).

¶40            Woods’ claim of prosecutorial error is based on two alleged
transgressions. First, he asserts the prosecutor mischaracterized his
criminal history while cross-examining him during the suppression
hearing. The prosecutor asked Woods about having two class 2 felony
convictions for possession of marijuana for sale and questioned him
aggressively when Woods disagreed with the prosecutor’s characterization
of his record. In fact, the two prior convictions to which the prosecutor was
referring were for a class 4 felony attempt to possess marijuana and a class
5 felony attempt to possess marijuana for sale. Woods argues on appeal that
the prosecutor’s misstatements rendered the suppression proceeding unfair
because they falsely disparaged his credibility before the judge.

¶41         Second, Woods complains that the prosecutor repeatedly
argued during the State’s opening and closing at trial that Woods “wanted
to make money.” Woods asserts the comments were improper because
there was no admissible evidence that he wanted, or expected, to make
money by transporting the marijuana found in his vehicle.

¶42          The alleged prosecutorial errors, whether considered
individually or cumulatively, did not jeopardize Woods’ ability to receive



                                      12
                             STATE v. WOODS
                            Decision of the Court

a fair trial. Even if the prosecutor made erroneous statements about Woods’
criminal history during the suppression hearing, there is no indication the
superior court was “improperly influenced by the statements.” State v.
Acuna Valenzuela, 245 Ariz. 197, 217, ¶ 73 (2018). The prosecutor’s comments
about Woods “want[ing] to make money” during the State’s opening were
improper because “[o]pening statement is counsel’s opportunity to tell the
jury what evidence they intend to introduce” and “not a time to argue the
inferences and conclusions that may be drawn from evidence not yet
admitted.” State v. Bible, 175 Ariz. 549, 602 (1993). The comments did not
deny Woods a fair trial, however, considering the superior court
admonished jurors at the beginning of trial and before their deliberations
that counsel’s comments during opening statements were not to be taken
as     evidence.       See   Acuna    Valenzuela,    245    Ariz.    at  216,
¶ 69; see also State v. Manuel, 229 Ariz. 1, 6, ¶ 24 (2011) (“Such cautionary
instructions by the court generally cure any possible prejudice from
argumentative comments during opening statements.”). Similar comments
made by the prosecutor during the State’s closing argument were
permissible because “during closing arguments counsel may summarize
the evidence, make submittals to the jury, urge the jury to draw reasonable
inferences from the evidence, and suggest ultimate conclusions.” Bible, 175
Ariz. at 602. That Woods was motivated by profit to commit the charged
offense was a reasonable inference from admissible evidence elsewhere
described in this decision.

¶43            Ultimately, although Woods established prosecutorial errors
at the suppression hearing and during the State’s opening, he fails to
establish that the cumulative effect of those errors “so permeated and
infected his trial as to render it unfair.” Acuna Valenzuela, 245 Ariz. at 224,
¶ 120 (quoting State v. Hulsey, 243 Ariz. 367, 435, ¶ 123 (2018)).

VI.    Pecuniary Gain Aggravator

¶44          Finally, Woods contends the superior court improperly
considered the jury’s finding that he committed the crime “for pecuniary
gain” because that aggravating factor is an inherent element of
transportation of marijuana for sale. Whether an aggravating factor is an
element of the offense of conviction and whether the superior court
properly considered that factor in sentencing the defendant are questions
of law subject to de novo review. State v. Tschilar, 200 Ariz. 427, 435, ¶ 32
(App. 2001).

¶45          Contrary to Woods’ position, no authority prevents the
superior court from considering a pecuniary-gain finding under A.R.S.


                                      13
                            STATE v. WOODS
                           Decision of the Court

§ 13-701(D)(6) when sentencing a defendant for transportation of marijuana
for sale—even if one assumes that transportation of marijuana for sale
inherently includes the expectation of pecuniary gain. See State v. Lee, 189
Ariz. 608, 620 (1997) (“The legislature may establish a sentencing scheme in
which an element of a crime could also be used for enhancement and
aggravation purposes.”). Although our legislature has expressly prohibited
courts from considering the aggravating circumstances of “[i]nfliction or
threatened infliction of serious physical injury” or “[u]se, threatened use or
possession of a deadly weapon or dangerous instrument during the
commission of the crime” when one of those circumstances “is an essential
element of the offense of conviction,” A.R.S. § 13-701(D)(1), (2), the
legislature has not extended that same limitation to the pecuniary-gain
aggravator set forth in A.R.S. § 13-701(D)(6). Thus, the superior court
permissibly considered that jury finding in Woods’ case.

                              CONCLUSION

¶46           We affirm Woods’ conviction and sentence.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       14